Citation Nr: 0527872	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-29 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a lung disability, 
claimed as a result of exposure to asbestos.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for acute sinusitis.

5.  Entitlement to service connection for back condition, to 
include a hair condition and/or a skin condition, claimed as 
a result of exposure to herbicides, to include Agent Orange.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2002 and September 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In April 
2005, the issues of entitlement to service connection for a 
left eye disability and a lung disability were remanded and 
such now return to the Board for appellate review.   

In the September 2004 rating decision, the RO denied 
entitlement to service connection for a hair disease.  In the 
veteran's notice of disagreement, his attorney argues that 
the veteran had originally been diagnosed with acne on his 
back while in service, but post-service medical providers 
indicated that such back condition is related to the hair 
follicles growing on his back.  As such, the veteran's 
attorney has argued that the veteran is entitled to service 
connection for a back condition, regardless of whether it is 
considered a skin condition or a hair condition.  In the May 
2005 statement of the case, the RO considered the veteran's 
back condition as both a hair and a skin condition and, 
therefore, there is no prejudice to the veteran if the Board 
considers his back condition as a hair and/or skin condition.  
As such, the Board has recharacterized the issue as shown on 
the first page of this decision to more accurately reflect 
the issue on appeal.

The issue of entitlement to service connection for a left eye 
disability is remanded.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's current lung disability is not a result of 
asbestos exposure, a disease or injury in service, or any 
other incident of service.

3.  The veteran's current hypertension began many years after 
service and is not the result of a disease injury or other 
incident of service. 

4.  The veteran's current acute sinusitis is not a result of 
respiratory infections or tonsillitis in service, or any 
other disease injury or incident in service.

5.  The veteran's current back condition, to include a hair 
condition and/or a skin condition, is not a result of 
herbicide exposure, to include Agent Orange, in-service 
treatment for a rash and acne in an unspecified location, or 
any other disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty military service, and incurrence or 
aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Acute sinusitis was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A back condition, to include a hair condition and/or a 
skin condition, was not incurred in or aggravated by active 
service, and incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

With regard to the issue of entitlement to service connection 
for a lung disability, the veteran filed his claim in June 
2002 and the RO's initial unfavorable decision was issued in 
October 2002, after he had been provided with notice of the 
VCAA provisions in August 2002.  Pertinent to the veteran's 
claims of entitlement to service connection for hypertension, 
acute sinusitis, and a back condition, he filed his original 
claim in March 2004 and the RO's initial unfavorable decision 
was issued in September 2004, after he had been provided with 
notice of the VCAA provisions in March 2004.  The Board finds 
that the notification letters dated in August 2002 and March 
2004 were issued in accordance with Quartuccio and Pelegrini 
II, supra.  Additionally, pertinent to all issues on appeal, 
the veteran was provided with a letter in May 2005 that 
advised him again of the VCAA provisions.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2002, March 2004, and May 
2005 letters advised the veteran that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
three letters informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claims, to include medical records, employment 
records, and records from other Federal agencies.  Such 
letters also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  The May 2005 letter further advised 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration (SSA).  Such letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, to include records from 
state or local governments, private doctors and hospitals, 
and current or former employers.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The August 2002 letter requested that the veteran 
provide identifying information about each provider or 
facility that may have relevant records.  Additionally, he 
was requested to send evidence demonstrating that his lung 
condition had been treated since his discharge from service.  
He was advised that the best type of evidence would be 
statements from physicians who had treated him since 
discharge that show the dates of examination or treatment, 
findings, and diagnoses.  In the August 2002 and March 2004 
letters, the veteran was informed that he should provide a 
description of when he was treated in service, statements 
from persons that knew him while he was in service and knew 
of any disability he had while on active duty, record and 
statements from service medical personnel, employment 
physical examinations, medical evidence from private 
providers, pharmacy prescriptions, and insurance examination 
reports.  Also in August 2002, the veteran was sent a 
separate letter requesting that he provide the nature of the 
condition that he felt was residual to asbestos exposure, as 
well as a history of asbestos exposure before, during, and 
after military service.

Pertinent to the veteran's claimed back condition, to include 
a hair condition and/or a skin condition, the March 2004 
letter requested that the veteran send evidence showing that 
he was physically in Vietnam between January 9, 1962, and May 
7, 1975, or his job in service exposed him to herbicides.  He 
was also informed that he should send medical evidence that 
showed the diagnosis and earliest symptoms for such 
disability that resulted from his exposure to herbicides.  

The May 2005 letter also notified the veteran that to provide 
the name and location of any VA or military facility where he 
received medical care as well as the approximate dates of 
such treatment.  Such letter further indicated that the 
veteran should inform VA of any other records that may exist 
to support his claims.  The May 2005 letter also informed the 
veteran that it was his responsibility that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  

The veteran was further advised by all three letters to 
complete VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each private record holder.  
The letters also notified the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2005 letter advised the veteran 
that if there was any other evidence of information that he 
believed would support his claims, to inform VA, and if he 
had any evidence in his possession that pertained to his 
claims, to send it to VA.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Additionally, the veteran was afforded a VA 
examination in June 2005 for the purpose of adjudicating his 
claim of entitlement to service connection for a lung 
disability.  In regard to the issues of entitlement to 
service connection for hypertension, acute sinusitis, and a 
back condition, the Board finds that examination is not 
necessary to decide the claims.  Pertinent to hypertension, 
the veteran only had one instance of a high blood pressure 
reading while in service and, after a three-day blood 
pressure check, no diagnosis was given.  Also in service, the 
veteran had only two instances of an upper respiratory 
infection and one diagnosis of tonsillitis.  He was also 
treated for acne and a rash in an unspecified location three 
times.  Upon separation, the veteran's blood pressure was in 
a normal range and all sinus and skin conditions had 
resolved.  As such complaints were acute and transitory, 
there is no competent basis upon which to conclude that the 
veteran's claimed conditions are related to service.  In 
addition, no competent medical evidence even suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Background

The veteran served on active duty from April 1971 to July 
1975 in the United States Air Force as an aerospace ground 
equipment repairman.

The veteran's service medical records reflect that, upon his 
pre-induction examination in February 1971, his blood 
pressure was 114/72.  A notation indicates that, as of April 
1971, the veteran had no disqualifying defects found.

In May 1971, the veteran was seen with complaints of a rash 
and acne.  In August 1971, the veteran complained of acne.  
In October 1971, it was noted that there was not much 
improvement in his acne.  

In March 1972, it was recorded that the veteran's medical 
history included acne that had been treated with medication.  
In July 1972, the veteran complained of acne.  In August 
1973, the veteran was seen with complaints of vomiting, 
dizziness, difficulty sleeping, sinus congestion, and sore 
throat.  The impression was upper respiratory infection.  

In September 1974, the veteran complained of a leg skin rash.  
His blood pressure on the left was 130/104 and on the right, 
it was 132/100.  The veteran thereafter had a three-day blood 
pressure check in order to rule out high blood pressure.  His 
readings were 128/88 on the left and 116/80 on the right on 
the first day.  On the second day, he had blood pressure 
readings of 122/84 on the left and 130/90 on the right.  On 
the third day, the veteran had readings of 114/74 on the left 
and 110/70 on the right.  In October 1974, the veteran 
complained of a sore throat.  The impression was tonsillitis.  
In January 1975, the veteran complained of a cold, sore 
throat, and running nose.  The impression was upper 
respiratory infection.  

At the veteran's July 1975 separation examination, he denied 
having chronic or frequent colds, sinusitis, hay fever, skin 
diseases, high blood pressure, asthma, and shortness of 
breath.  Upon clinical evaluation, all systems were normal, 
with the noted exception of a left hand defect.  The 
veteran's blood pressure was 122/88.  

Records from Dr. C. reflect that in January 1990, the veteran 
had a blood pressure reading of 148/106 and in May 1990, the 
veteran was diagnosed with pneumonia per chest film.  His 
blood pressure was 128/90 and 118/78.  In July 1990 and 
September 1990, the veteran was coughing up blood.  His blood 
pressure on both visits was 124/80.  In September 1990, he 
was diagnosed with bronchitis.  

A September 1990 letter from Dr. M. reflect that the 
veteran's cough improved after a course of Ampicillin.  His 
chest X-ray showed a persistent right hilar mass and a small 
right upper lobe infiltrate.  No specific diagnosis had been 
discovered.

In November 1992, Dr. C.'s records show that the veteran's 
blood pressure was 154/94 and he was diagnosed with an upper 
respiratory infection.  The records also show that the 
veteran complained of a sore throat and right lung pain for 
the prior 3 days in April 1993.  His blood pressure was 
138/100 on both the right and left arms.  It was noted that 
the veteran had right hilar infiltrate.  In December 1993, 
the veteran was diagnosed with pharyngitis and an upper 
respiratory infection.  At such time his blood pressure was 
140/100.  In July 1994, the veteran had diagnoses of upper 
respiratory infection and high blood pressure.  In February 
1995, the veteran complained of a sore throat, lung pain, 
cough, congestion, and achiness.  His blood pressure was 
150/80.

Private records show that, in December 1995, the veteran had 
blood pressure readings of 143/98 and 132/90.  Also in 
December 1995, the veteran was diagnosed with pharyngitis, an 
upper respiratory infection, and bronchitis.  In May 1996, 
the veteran had a blood pressure of 150/100 and had sinus 
complaints.  Acute sinusitis was diagnosed.  In November 
1996, he had blood pressure readings of 144/90 and 166/120.  
He complained of a sore throat, coughing, and chest 
congestion.  Chronic narosinusitis was diagnosed.  In January 
1997, the veteran's blood pressure reading was 148/100 and 
170/116.  Essential hypertension was diagnosed.  In September 
1998, his blood pressure was 142/92 and he complained of a 
sinus infection.  Essential hypertension and an upper 
respiratory infection with cough were diagnosed.  In February 
1999, the veteran had blood pressure readings of 150/100 and 
158/80, and in September 1999, his readings were 118/70 and 
122/82.  Essential hypertension was diagnosed both times.  
Also in February 1999, the veteran complained of a cough, 
headache, ears full, and sore throat.  In December 1999, the 
veteran's blood pressure was 142/92 and 152/108.  He also 
complained of coughing and sinus congestion.  Bronchitis was 
diagnosed.

VA treatment records reflect that, in May 2000, the veteran's 
blood pressure was 141/92.  The assessment was high blood 
pressure.  In August 2000, the veteran's blood pressure was 
138/83.  The veteran was diagnosed with, as relevant, 
hypertension.  In September 2000, the veteran complained of a 
one-day history of stuffy nose, nasal congestion, and sore 
throat.  He was diagnosed with a viral upper respiratory 
infection.   In October 2000, a pulmonary consultation 
reflects that the veteran was diagnosed with hypertension 
approximately 2 years previously.  He was diagnosed with 
probable sleep apnea.  In December 2000, the veteran 
complained of a groin rash and he was diagnosed with tinea 
cruris.  In February 2001, the veteran was diagnosed with 
pharyngitis.  He had a blood pressure reading of 154/92.

A March 2001 VA record reflects that the veteran complained 
of a sore throat of 3 months duration and a cough.  His blood 
pressure was 148/86.  The assessment, as relevant, was 
hypertension; pulmonary nodule status post a partial 
pneumonectomy, currently stable; obstructive sleep apnea; and 
sore throat with cough.  Pertinent to the last diagnosis, it 
was noted that sinusitis versus bronchitis had to be ruled 
out.
A March 2001 addendum shows that a right upper lobe granuloma 
and a 6 by 4 right hilar mass, which was suspicious for 
malignancy, was seen on a chest X-ray.  The veteran was 
contacted and indicated that he had a previous biopsy done in 
1990 at Emmanuel Hospital for similar symptoms.  As such, the 
physician contacted Emmanuel Hospital and received the 
veteran's old records.  It was recorded that such reflected, 
in July 1990, the veteran had a CT scan of the chest that 
showed a small 1.8 centimeter soft tissue density a the apex 
of the right lung.  There was evidence of a right hilar mass  
and such appeared to incorporate a large portion of the 
hilum.  Subsequently, the mass was biopsied, along with the 
lymph node, and the final diagnosis was biopsies, mediastinal 
lymph nodes, showing fibrosis and anthracosis.  

Also in March 2001, a VA chest X-ray revealed a 4 by 6 
centimeter right hilar mass, post-surgical staples at the 
right hilar area.  It was recorded that the problem was a 
right hilar mass, status post pneumonectomy, right, in 1994 
for a solitary pulmonary nodule, probably acute bronchitis.  
It was noted that the right hilar mass could be an area of 
pneumonia and, even with the absence of risk factors for lung 
cancer, the possibility of a lung cancer versus a benign 
condition needed to be ruled out.  In May 2001, the veteran 
had a blood pressure reading of 144/83.  A pulmonary clinic 
note dated the same month reflects that the veteran was first 
diagnosed with a pulmonary problem in 1990.  It was suggested 
that there might have been some sore of resection of his 
lung; however, subsequent X-rays and CT scans did not really 
demonstrate clear previous lobectomy.  The assessment was 
obstructive sleep apnea, history of right hilar lung mass, 
and dyspnea on exertion.  It was noted that there was 
supporting data that the veteran's right hilar lung mass had 
been present for awhile.

VA records reflect that in January 2002, the veteran's blood 
pressure was 144/87 and, in February 2002, it was 154/96.  A 
March 2002 Mental Health Clinic record noted that the 
veteran's medical history included a partial pneumonectomy of 
the right lung in 1994 due to solitary lung nodule, 
obstructive sleep apnea, and hypertension.  In April 2002, 
the veteran complained of left ear pain, sore throat, and 
productive cough.  The veteran had a blood pressure reading 
of 149/101.  When sitting at rest, the veteran's blood 
pressure was 141/95.  In July 2002, the veteran's blood 
pressure was 136/86.  In August 2002, it was noted that the 
veteran had multiple follicular lesions throughout his upper 
and lower back, several of such lesions appeared to be 
infected.  Folliculitis was diagnosed.  

An August 2002 VA CT of the veteran's chest showed unchanged 
right upper lobe pulmonary nodule and unchanged right hilar 
prominence likely secondary to treated lymphoma or sarcoid.  
At such time, he was diagnosed with a history of right hilar 
mass.  In November 2002, his blood pressure was 149/97 and he 
was diagnosed with an upper respiratory infection.  In 
January 2003, the veteran was diagnosed with obstructive 
sleep apnea and stable hypertension.  At such time, the 
veteran's blood pressure reading was 132/74.  In July 2003, 
his blood pressure was 133/89.  In August 2003, the veteran's 
assessment included obstructive sleep apnea and stable 
hypertension.

VA records show that in December 2003, the veteran's blood 
pressure was 181/112.  Private records show that the 
veteran's blood pressure readings were 136/98 and 142/84 in 
February 2004.  Essential hypertension was diagnosed.  

At a March 2004 hearing before a Decision Review Officer 
(DRO), the veteran testified that he was exposed to asbestos 
while in service when he worked on different types of support 
equipment for aircraft.  Specifically, such was lined with 
asbestos for heat shields and noise control.  The veteran 
also stated that the building had asbestos in the roof and 
such was flaking and falling off.  

In May 2004, as reflected by VA treatment records, the 
veteran's blood pressure reading was 159/97 and in July 2004, 
it was 154/92.  Also in July 2004, the veteran complained of 
shortness of breath.  It was noted that he had a history of a 
lung nodule since 1990.  The assessment, as relevant, was 
obstructive sleep apnea and essential hypertension.  

A July 2004 private treatment record shows that the veteran's 
blood pressure readings were 140/98 and 162/112.  
Hypertension was diagnosed.

In September 2004, the veteran's blood pressure was recorded 
as 149/94 and 140/94.  At such time, the veteran complained 
of congestion and a cough with yellow sputum.  The assessment 
was viral upper respiratory infection.  Also in September 
2004, the veteran had blood pressure readings of 163/95 and 
149/95 when he was sitting and 172/117 when he was standing.  
The assessment included hypertension.  Later in September 
2004, the veteran was seen for a follow up for his complaint 
of shortness of breath.  The assessment was idiopathic 
progressive pneumonopathy marked by evidence of fibrosis, 
necrosis, and vasculitis, etiology undetermined by right 
parasternal mediastinotomy, including mediastinal and open 
lung biopsies.  Also in September 2004, it was noted that the 
veteran had a history of recurrent skin abscesses on his knee 
and hands.  He was treated for an abscess on the right elbow.  
The assessment was recurrent skin abscesses.

In October 2004, the veteran was again seen for follow up and 
his blood pressure was 136/96 and 141/95.  The assessment 
included, as relevant, obstructive sleep apnea, essential 
hypertension, and idiopathic progressive pneumonopathy.  In 
November 2004, the veteran's blood pressure reading was 
138/90.  He again complained of shortness of breath and 
dyspnea on exertion.  In December 2004, the veteran's blood 
pressure was 127/83 and diagnoses again included obstructive 
sleep apnea, essential hypertension, and idiopathic 
progressive pneumonopathy.  A January 2005 record shows a 
blood pressure reading of 132/91.  The impression was some 
minimal restrictive pulmonary disease.

A June 2005 VA respiratory diseases examination reveals that 
the examiner reviewed the veteran's claims file, medical 
records, and private records from 1990 when the veteran 
underwent biopsies and operations to determine his right 
upper lobe lung mass.  The examination report reflects that 
the veteran had dyspnea, with an onset in the 1990's.  There 
was no injury, but the veteran mentioned working around 
asbestos in Okinawa, Tinker Air Force Base, and Thailand.  
Such had become progressively worse and he was currently on 
chronic oxygen therapy daily and nightly.  It was noted that 
the veteran also had sleep apnea.  The veteran had a history 
of hospitalization or surgery where biopsies showed 
crystalline material.  There was no history of trauma to the 
respiratory system or of neoplasm.  Currently, the veteran 
complained of a nonproductive cough, fatigue, night sweats, 
shortness of breath on mild exertion, and sleep apnea with 
daytime sleepiness.  

The examiner stated that, to date, the etiology of the 
veteran's right lung mass remained a mystery.  Even on 
biopsies, chest CTs, and chest X-rays, no asbestos findings 
had ever been noted.  In connection with the current 
examination, chest X-ray was negative for asbestos changes, 
although other findings were noted.  Previous biopsies did 
not show asbestos fibers either.  Anthracosis had been 
mentioned, but the veteran never worked in coal mines.  
Pulmonary function tests showed moderate restriction and 
diffusion capacity was minimally reduced.  

The examiner diagnosed idiopathic pneumonopathy, with dyspnea 
being detailed.  The examiner opined that it did not appear 
likely that the veteran's lung condition was consistent with 
claimed asbestos exposure as he had undergone numerous 
diagnostic studies and no asbestos fibers had been found, 
even on biopsies.  The examiner based his opinion on current 
medical documentation, examination, and current texts.  Such 
opinion was also given after the above mentioned records were 
reviewed.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.	Lung Disability

The veteran contends that while he was an aerospace ground 
equipment repairman in the military, he was exposed to 
asbestos.  He states that the space ground equipment he was 
responsible for maintaining and repairing was covered in 
asbestos.  In order to reach some of the damaged parts, the 
veteran indicates that he had to tear into the asbestos 
coverings.  He also states that he was exposed to asbestos in 
buildings where he worked.  The veteran denies any post-
service exposure to asbestos.  He alleges that he has a 
current lung disability as a result of his in-service 
asbestos exposure and, therefore, service connection is 
warranted for such disability.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx, and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).  

VA's Manual 21-1, Part VI, para. 7.21(c) (October 3, 1997) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.  

VA's Manual 21-1, Part VI, para. 7-21 (d) (October 3, 1997) 
provides that VA must determine whether or not military 
records demonstrate evidence of asbestos exposure in service; 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and, 
then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed Reg. 33422 (2000); Ashford v. Brown, 10 
Vet. App. 120, 123-4 (1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published 
at 65 Fed Reg. 33422 (2000).

The Board initially observes that the veteran has a current 
diagnosis of a lung disability, to include a right upper lobe 
lung mass and idiopathic pneumonopathy.  However, for the 
following reasons, the Board finds that such current lung 
disabilities are not the result of in-service asbestos 
exposure and that such are not otherwise related to his 
military service.

With regard to the veteran's contention that he was exposed 
to asbestos while serving in the military, the Board notes 
that, although a lay person is not competent to testify as to 
the cause of a disease, an appellant is competent to testify 
as to the facts of asbestos exposure.  See McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  However, while the veteran's 
military discharge form (Form DD 214) reflects that his 
military occupational specialty was aerospace ground 
equipment repairman, his service medical records are negative 
for any documentation indicating that he was exposed to 
asbestos.  Also, as noted by the June 2005 VA examiner, chest 
X-ray was negative for asbestos changes and previous biopsies 
did not show asbestos fibers.  

Additionally, the record contains no competent medical 
opinion that a lung disability is related to in-service 
asbestos exposure, a disease or injury during service, or 
otherwise had its onset during service.  In fact, the June 
2005 VA examiner opined that it did not appear likely that 
the veteran's lung condition was consistent with claimed 
asbestos exposure as he had undergone numerous diagnostic 
studies and no asbestos fibers had been found, even on 
biopsies.  As such, the evidence of a nexus between active 
duty service, to include exposure to asbestos during military 
service, and such claimed lung disability is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between a lung disability and 
service, the veteran is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a lung disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

B.	Hypertension

The veteran contends that he was treated for high blood 
pressure while in service and, as such, claims that service 
connection is warranted for current hypertension.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease, to include hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In this regard, the Board observes that the veteran 
has a current diagnosis of hypertension, but the first post-
service record of a high blood pressure reading was in 
January 1990 and the first diagnosis of such disability was 
in July 1994, approximately 20 years after the veteran's 
discharge in July 1975.  As such, presumptive service 
connection is not warranted.  Id.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The veteran's service medical records reflect that, in 
September 1974, his blood pressure on the left was 130/104 
and on the right, it was 132/100.  As such, he had a three 
day blood pressure check in order to rule out high blood 
pressure.  On day one, he had readings of 128/88 on the left 
and 116/80 on the right.  On the second day, his blood 
pressure was 122/84 on the left and 130/90 on the right, and, 
on the third day, it was 114/74 on the left and 110/70 on the 
right.  Following the veteran's three day blood pressure 
check, there was no diagnosis of high blood pressure or 
hypertension given.  Moreover, on the veteran's July 1975 
separation examination, his blood pressure was 122/88 and he 
denied having high blood pressure.  As such, the Board finds 
that the September 1974 blood pressure readings of 130/104 
and 132/100 was acute and transitory and resolved without 
residual pathology.  

Additionally, while the veteran has a current diagnosis of 
hypertension, the record contains no competent medical 
opinion that such disability is related to his September 1974 
high blood pressure readings, a disease or injury during 
service, or otherwise had its onset during service.  Post-
service medical records are negative for any reference to 
service as a cause of the veteran's current complaints.  
Rather, the evidence of a nexus between active duty service 
and hypertension is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's hypertension and service, he is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for hypertension.  As such, the 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   

C.	Acute Sinusitis

The veteran contends that he was treated for upper 
respiratory infections and tonsillitis while in service and 
now currently has acute sinusitis.  Therefore, he claims that 
service connection is warranted for such disability.

The veteran's service medical records reflect that in August 
1973 and January 1975, the veteran was diagnosed with an 
upper respiratory infection.  In October 1974, a diagnosis of 
tonsillitis was given.  On his July 1975 separation 
examination, the veteran denied having chronic or frequent 
colds, sinusitis, and hay fever.  Additionally, upon clinical 
evaluation, his lungs and chest were normal.  As such, the 
Board finds that the veteran's in-service upper respiratory 
infections and tonsillitis were acute and transitory and 
resolved without residual pathology.  

Additionally, while the veteran has a current diagnosis of 
acute sinusitis, the record contains no competent medical 
opinion that such disability is related to the his in-service 
upper respiratory infections or tonsillitis, a disease or 
injury during service, or otherwise had its onset during 
service.  Post-service medical records are negative for any 
reference to service as a cause of the veteran's current 
complaints.  Rather, the evidence of a nexus between active 
duty service and acute sinusitis is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's acute 
sinusitis and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for acute sinusitis.  As such, the 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   

D.	Back Condition

The veteran contends that he has a hair condition and/or a 
skin condition on his back as a result of in-service exposure 
to herbicides, to include Agent Orange.  In the alternative, 
the veteran argues that he was treated for acne on his back 
during service and, as such, is entitled to service 
connection for a back condition.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2004)).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Board initially notes that the veteran's DD 214 shows 
that he had a year and a half of foreign and/or sea service; 
however, the record does not show, nor does the veteran 
contend he had service in Vietnam.  Rather, he states that he 
was stationed abroad in Korea, Malaysia, Japan, and Thailand.  
However, even assuming for the sake of argument that the 
veteran was somehow exposed to Agent Orange, there is no 
current diagnosis of a back condition, to include as related 
to hair or skin, that is subject to presumptive service 
connection on the basis of exposure to herbicides.  

The evidence of record reflects that the veteran has a 
current diagnosis of folliculitis on his upper and lower 
back.  While there are diagnoses of tinea cruris and 
recurrent abscessed lesions of record, there is no indication 
that such skin aliments are located on the veteran's back.  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41,4421 (1996).  

As the veteran does not have a diagnosis of any of the above-
indicated diseases for which service connection is presumed 
for veterans exposed to an herbicide agent during active 
service, he is not entitled to presumptive service connection 
for a back condition, to include a skin condition and/or a 
hair condition such as folliculitis.  

Pertinent to the veteran's claim in the alternative for 
service connection for a back condition, to include a hair 
condition and/or a skin condition, the Board observes that he 
was treated for acne and a rash in an unspecified location in 
May 1971, August 1971, and July 1972.  However, on his July 
1975 separation examination, the veteran denied having skin 
diseases.  Additionally, upon clinical evaluation, his spine, 
skin, and lymphatic systems were normal.  As such, the Board 
finds that the veteran's in-service rash and acne were acute 
and transitory and resolved without residual pathology.  

Additionally, while the veteran has a current diagnosis of 
folliculitis, the record contains no competent medical 
opinion that such disability is related to the his in-service 
rash or acne, a disease or injury during service, or 
otherwise had its onset during service.  Post-service medical 
records are negative for any reference to service as a cause 
of the veteran's current complaints.  Rather, the evidence of 
a nexus between active duty service and a back condition is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's back condition and service, he is not entitled 
to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a back condition.  As such, the 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for a lung disability, claimed as a result 
of exposure to asbestos, is denied.

Service connection for hypertension is denied.

Service connection for acute sinusitis is denied.

Service connection for back condition, to include a hair 
condition and/or a skin condition, claimed as a result of 
exposure to herbicides, to include Agent Orange, is denied.


REMAND

?	The issue of entitlement to service connection for a 
left eye disability is remanded to obtain outstanding 
medical records.
?	The issue of entitlement to service connection for a 
left eye disability is remanded to obtain a VA opinion.

The veteran contends that while he was serving on active 
duty, he was hit by a hydraulic line and had hydraulic fluid 
splash in his left eye.  He was treated with ointment and an 
eye patch.  The veteran claims that a current left eye 
disability, to include decreased visual acuity, keratoconus, 
amblyopia, retinal tear, and tilted disc, is a result of such 
in-service injury and, therefore, service connection is 
warranted.  

The Board observes that the veteran's service medical records 
indicate that left eye decreased visual acuity and amblyopia 
pre-existed service.  As such, while on remand, consideration 
should be given to whether the veteran is entitled to service 
connection on the basis of aggravation for such left eye 
disabilities.  

Additionally, at the time of his June 2005 VA examination, 
the veteran indicated that, approximately 5 years previously, 
he was told by the VA Eye Clinic that he had keratoconus and 
was sent to the University of Nebraska Medical Center for 
extensive workup.  The examiner stated that the records from 
the University of Nebraska Medical Center were not available 
for review.  

The examiner diagnosed keratoconus in the left eye greater 
than the right eye, amblyopia of the left eye, retinal tear 
status post laser retinopexy of the left eye, history of 
blunt trauma of the left eye per the veteran, and tilted disc 
of the left eye.  The examiner stated that it was pure 
speculation at this point to assign cause to any of the above 
diagnoses without first reviewing the records from the 
University of Nebraska Medical Center Eye Clinic, which would 
include all ophthalmology progress notes as well as any 
diagnostic testing including corneal topography or 
photography.  A record of the veteran's contact lens 
examinations as well as contact lens prescriptions would also 
be required prior to assigning any cause to the above 
diagnoses.  The Board observes that subsequent to the 
examination, in June 2005, the veteran was requested to 
provide a release form so VA could obtain records from the 
University of Nebraska Medical Center and any other 
physicians who treated him for his eye, to include his 
contact lens prescriptions.  No reply has been received from 
the veteran to date.  As such, while on remand, another 
attempt should be made to obtain records from the University 
of Nebraska Medical Center and any other physicians who 
treated the veteran for left eye complaints.  

Additionally, the June 2005 examiner noted the veteran's in-
service eye treatment in July 1971 and February 1972 as well 
as the July 1975 separation examination.  However, the 
examiner stated that any records from an ophthalmologist's 
examination following the veteran's claimed in-service trauma 
would be helpful.  The Board observes that there is a 
February 1975 service medical record detailing treatment for 
eye complaints at the emergency room contained in the claims 
file.  It does not appear that the June 2005 examiner 
reviewed such document.  

As such, following the receipt of requested records, the June 
2005 VA examiner should be requested to provide an addendum 
opinion after reviewing such records, as well as the February 
1975 service medical record, pertinent to the etiology of all 
diagnosed left eye disabilities. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all facilities where he received 
treatment for his left eye disabilities, 
to include contact lens prescriptions, 
and, if necessary, he should provide 
Authorization and Consent to Release 
Information to VA forms for such 
facilities.  Appropriate steps should be 
taken to obtain outstanding relevant 
records, to include those from the 
University of Nebraska Medical Center.  A 
negative response for any records that 
cannot be obtained should be included in 
the claims file.  Any records obtained 
should be associated with the file.   

2.  Thereafter, the claims file should be 
transferred to the physician who 
performed the veteran's June 2005 VA eye 
examination.  If the physician is not 
available, the veteran should be 
scheduled for an examination with a 
different physician with the appropriate 
expertise to diagnose all left eye 
disabilities and offer an opinion as to 
the etiology of such disabilities.  The 
examiner should acknowledge that the 
complete claims file, including the 
February 1975 service medical record 
(contained in the claims file as opposed 
to the service medical records folder) as 
well as all records obtained as a result 
of this remand, has been reviewed.  

The physician should offer an opinion as 
to the following questions:

A.  Is the veteran's amblyopia a 
result of refractive error of the lens?

B.  If the veteran's amblyopia is 
not the result of refractive error of the 
lens, did the veteran's left eye 
decreased visual acuity increase in 
severity beyond the natural progress of 
the condition during his military 
service?

C.  Did the veteran's left eye 
amblyopia increase in severity beyond the 
natural progress of the condition during 
his military service?

D.  Is it "likely", "unlikely", 
or "at least as likely as not" the 
veteran's left eye keratoconus is 
causally related to left eye complaints 
and problems noted during the veteran's 
active service, or is otherwise related 
to the veteran's military service?

E.  Is it "likely", "unlikely", 
or "at least as likely as not" the 
veteran's left eye retinal tear is 
causally related to left eye complaints 
and problems noted during the veteran's 
active service, or is otherwise related 
to the veteran's military service?

F.  Is it "likely", "unlikely", 
or "at least as likely as not" the 
veteran's left eye tilted disc is 
causally related to left eye complaints 
and problems noted during the veteran's 
active service, or is otherwise related 
to the veteran's military service?

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After completing the above, the 
veteran's claim should be re-adjudicated 
based on the entirety of the evidence, 
with consideration given to service 
connection based on aggravation for the 
left eye disabilities of decreased visual 
acuity and amblyopia.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


